Opinion issued September 1, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-01058-CV
                             ———————————
      DEWBERRY FARM, LLC AND LARRY EMERSON, Appellants
                                          V.
   KIMBERLY ELIAS, AS NEXT FRIEND OF N.E., A MINOR, Appellee


                    On Appeal from the 506th District Court
                             Waller County, Texas
                       Trial Court Case No. 17-02-24173


                           MEMORANDUM OPINION

      In this restricted appeal, appellants, Dewberry Farm, LLC (the “LLC”) and

Larry Emerson (collectively, “appellants”), challenge the trial court’s default

judgment in favor of appellee, Kimberly Elias, as next friend of N.E., a minor, in

Elias’s suit for negligence. In three issues, appellants contend that Elias’s pleadings
failed to state a valid premises defect claim under Texas law, there is legally

insufficient evidence to support the trial court’s damages award, and the trial court

erred in awarding pre-judgment interest on future damages.

      We affirm in part and reverse and remand in part.

                                    Background

      In her first amended petition, Elias alleged that on November 13, 2016, she

took her minor daughter, N.E., to Dewberry Farm in Brookshire, Texas. Dewberry

Farm is owned by Larry Emerson and operated by the LLC. While at Dewberry

Farm, N.E. used a “zip line,” but fell to the ground and was injured. According to

Elias, N.E. was injured as a result of the “unreasonably dangerous condition believed

to be improper and inadequate safety measures for the zip line activity.”

      Elias, as next friend of N.E., sued appellants for “negligence: premises

liability.” Elias alleged that she and N.E. were invitees of appellants and that the

condition of the zip line was unreasonably dangerous because it was

age-inappropriate and did not have a harness or safety net to prevent falls. According

to Elias, appellants, as the owner and operator of Dewberry Farm, breached their

duty to make the unreasonably dangerous condition safe by failing to provide

adequate and proper safety measures for the zip line or to warn of its dangerous

condition. Elias also alleged that appellants (1) failed to “adequately train [their]

employees to properly manage the [Dewberry Farm] [p]remises to help prevent and


                                          2
correct dangerous conditions which developed on the zip lines” and (2) failed to

“adequately warn . . . of the ongoing operations on the [Dewberry Farm] [p]remises

which gave rise to the danger in this case and failed to conduct those ongoing

activities in a safe manner.” Elias sought damages for past and future medical care

expenses, past and future physical pain and mental anguish, past and future “physical

impairment and/or disfigurement,” and loss of wages and earning capacity. She also

sought pre- and post-judgment interest and court costs.

      Appellants were served with Elias’s suit, but they did not file an answer.

      About eleven months after filing suit and after appellants did not file an

answer, Elias moved for a default judgment. The motion was set for submission

without a hearing six months later. Appellants did not respond or otherwise

participate in the default-judgment proceedings, even though Elias’s motion for

default judgment and the notice of submission were both served on appellants by

certified mail, return receipt requested.

      In support of her request for a default judgment, Elias attached to her motion

her original and first amended petitions, written discovery requests, proof of service,

and her own affidavit detailing the zip line accident and her requested damages. In

her affidavit, Elias testified that the zip line at Dewberry Farm was “geared toward

children.” And N.E. “wanted to participate in the zip line activity, so she lined up

for it. When it was her turn, she proceeded to use the zip line per its intended


                                            3
purpose,” which was to “hang onto the handles of a wheel-like device that slid down

the zip line, all while dangling in the air.” As N.E. “hung onto the zip line’s handles

and it swung to the other end, she fell off the zip line and onto the hard ground,”

fracturing her left tibia. Elias averred that the zip line did not “have a harness for

the user,” that a child user was “expected to hang onto the zip line with his or her

bare hands and sheer strength,” and that the ground below the zip line did not “have

a safety net or other medium in which to break a minor child’s fall and/or prevent

serious injuries.”

      Elias further stated in her affidavit that N.E. had not fully recovered from her

injuries. She indicated that, before her fall, N.E. “was a very active, fearless child

who enjoyed playing sports,” but after her tibia fracture, N.E. was “unable to

participate in any sport activities, especially those requiring use of her legs and feet,

and ha[d] become very fearful of falling.” Elias stated that $3,417.85 in medical

expenses had been paid or incurred and that additional medical care expenses were

anticipated in the future. No affidavit concerning the reasonableness and necessity

of the medical costs was submitted to the trial court. Instead, Elias requested in her

own affidavit that the trial court award the following amounts: (1) $50,000 for past

and future medical expenses; (2) $200,000 for past and future physical pain and

mental anguish; (3) $100,000 for past and future “physical impairment and/or

disfigurement”; and (4) $50,000 for past and future loss of earning capacity.


                                           4
      The trial court granted Elias’s motion for default judgment against appellants

and awarded Elias $400,000 in damages—the amount requested by Elias, plus

pre- and post-judgment interest and costs. The judgment indicates, without further

explanation, that $3,417.86—which is the amount of past medical expenses claimed

in Elias’s affidavit—is for “special damages” and $396,582.14 is for “general

damages.” Appellants did not file any post-judgment motions.

                                 Standard of Review

      A restricted appeal is a direct attack on a default judgment. TEX. R. APP. P.

30; Barker CATV Constr., Inc. v. Ampro, Inc., 989 S.W.2d 789, 792 (Tex. App.—

Houston [1st Dist.] 1999, no pet.). A restricted appeal must be (1) filed within six

months after the trial court signs a judgment, (2) by a party to the suit, (3) who, either

in person or through counsel, did not participate at trial or timely file any

post-judgment motions, and (4) the complained-of error must be apparent from the

face of the record. See Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex.

2004); Invesco Inv. Servs., Inc. v. Fid. Deposit & Discount Bank, 355 S.W.3d 257,

259 (Tex. App.—Houston [1st Dist.] 2011, no pet.). Only the fourth element,

whether error is apparent from the face of the record, is disputed here.

      “The face of the record consists of all the papers on file in the appeal,

including any reporter’s record.” Invesco, 355 S.W.3d at 259. When reviewing a

restricted appeal, we may evaluate the face of the record for the legal sufficiency of


                                            5
the evidence, including the evidence of unliquidated damages. Id. In conducting a

legal-sufficiency review, we credit favorable evidence if a reasonable fact finder

could and disregard contrary evidence unless a reasonable fact finder could not. City

of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). We will sustain a legal

sufficiency or “no-evidence” challenge if the record shows: (1) a complete absence

of a vital fact, (2) rules of law or evidence bar the court from giving weight to the

only evidence offered to prove a vital fact, (3) the evidence offered to prove a vital

fact is no more than a scintilla, or (4) the evidence conclusively establishes the

opposite of a vital fact. Id. at 810. We consider the evidence in the light most

favorable to the finding and indulge every reasonable inference that would support

it. Id. at 822.

                                       Pleadings

       In their first issue, appellants argue that the default judgment must be set aside

because Elias pleaded only a premises defect claim, not a negligent activity claim,

and as a matter of law, appellants had no duty to warn against the open and obvious

hazards of a zip line.

       To support of their argument, appellants direct the Court to case law

instructing that a defendant’s default by failing to answer cannot create liability

when no liability exists as a matter of law on the facts alleged by the plaintiff. See,

e.g., Paramount Pipe & Supply Co., Inc. v. Muhr, 749 S.W.2d 491, 494 (Tex. 1988)


                                            6
(default judgment is erroneous if “petition affirmatively discloses the invalidity of

such claim”); see also Doubletree Hotels Corp. v. Person, 122 S.W.3d 917, 919

(Tex. App.—Corpus Christi–Edinburg 2003, no pet.) (observing “where a defendant

fails to file an answer and no liability exists against him as a matter of law on the

facts alleged by the plaintiff, then the fact that he has defaulted by failing to file an

answer cannot create liability”). Assuming appellants are correct that the only cause

of action Elias pleaded was one for premises defect, we disagree that the face of the

record affirmatively demonstrates the open and obvious nature of the alleged

premises defect to allow for a no-duty determination as a matter of law.

       A landowner’s duty to an invitee, like N.E.,1 is to exercise reasonable care to

make the premises safe. Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 202 (Tex.

2015); see Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 769 (Tex. 2010)

(noting landowner “is not an insurer of [a] visitor’s safety”); Wal-Mart Stores, Inc.

v. Reece, 81 S.W.3d 812, 816 (Tex. 2002) (observing premises liability is not strict

liability).   A landowner can satisfy this duty by eliminating an unreasonably

dangerous condition or mitigating the condition so that it is no longer unreasonably

dangerous. Austin, 465 S.W.3d at 202. A landowner can also satisfy the duty, in

most cases, by providing an adequate warning of the danger. Id.




1
       Appellants do not dispute that N.E. was an invitee.

                                            7
      When an invitee is aware of a dangerous premises condition because the

hazard is obvious, the condition will, in most cases, no longer pose an unreasonable

risk in that the law presumes an invitee will take reasonable measures to protect

against known risks. Id. at 203; Advance Tire & Wheels, LLC v. Enshikar, 527
S.W.3d 476, 481 (Tex. App.—Houston [1st Dist.] 2017, no pet.). Combined, these

concepts present the general rule regarding a landowner’s duty to an invitee, which

is that a landowner must “make safe or warn against any concealed, unreasonably

dangerous conditions of which the landowner is, or reasonably should be, aware but

the invitee is not.” Austin, 465 S.W.3d at 203.

      A dangerous condition that an invitee reasonably should be aware of is one

that is open and obvious. See Nabors Drilling, U.S.A., Inc. v. Escoto, 288 S.W.3d
401, 412 (Tex. 2009). Defects that are open and obvious are outside the landowner’s

general duty to warn. See Austin, 465 S.W.3d at 203; see also 4Front Engineered

Sols., Inc. v. Rosales, 505 S.W.3d 905, 912 (Tex. 2016) (no duty when premises

condition is open and obvious). The no-duty circumstance of an open and obvious

condition focuses on what would be reasonably observable to a person exercising

ordinary care under an objective standard. See Culotta v. Double Tree Hotels LLC,

No. 01-18-00267-CV, 2019 WL 2588103, at *3 (Tex. App.—Houston [1st Dist.]

June 25, 2019, pet. denied) (mem. op.). For example, the Texas Supreme Court has

stated that the danger of falling off the edge of an undamaged sidewalk was open


                                         8
and obvious and therefore could not support a premises-liability claim. Rosales, 505
S.W.3d at 912.

      Appellants urge us to follow Kopplin v. City of Garland, 869 S.W.2d 433

(Tex. App.—Dallas 1993, writ denied)—a case in which the Dallas appellate court

held there was an open and obvious danger of falling from playground equipment.

In Kopplin, the parents of a seven- or eight-year-old boy who fell from a “track ride”

sued the playground owner on a premises-liability theory under the doctrine of

attractive nuisance. 869 S.W.2d 433 at 441. There, the court of appeals rejected the

theory, holding that summary judgment on that claim was proper because the

“danger of falling from playground equipment such as the track ride . . . [was] open

and obvious to even a child of [the boy’s] age.” Id.

      The procedural posture of this restricted appeal necessarily informs our

analysis of the duty issue. Unlike in Kopplin, we do not have the benefit of a fully

developed summary-judgment record. Our review is limited to the face of the

record, which in turn is limited to the allegations in Elias’s pleadings and her

affidavit   testimony   submitted   with       her   motion   for   default   judgment.

See Alexander, 134 S.W.3d at 848; Invesco, 355 S.W.3d at 259. The clerk’s record

is not extensive, and the trial court rendered its default judgment by submission on

the motion without an evidentiary hearing. Thus, although the Kopplin court

considered evidence of the injured child’s age, the observations of the child’s


                                           9
mother, and the condition of the playground equipment, including its height and the

composition of the ground below it, in deciding whether the danger was open and

obvious, the face of this record does not provide much in the way of context from

which we could also make a matter-of-law determination of whether a duty was

owed. See Kopplin, 869 S.W.2d at 437. The existence of a duty is a question of law

for the Court to decide, but it must be determined from the facts surrounding the

event in question. Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195, 197 (Tex. 1995).

Here, the face of the record does not permit a matter-of-law determination of the

open and obvious nature of the zip line.

      As to the condition of the zip line, the face of the record indicates only that

the zip line included a “wheel-like device” with handles and did not have a harness

or safety net. There are no other allegations to indicate what would be reasonably

observable to a person exercising ordinary care under an objective standard. See

Culotta, 2019 WL 22588103, at *3. For example, the face of the record does not

reveal the height, length, or speed of the zip line; nor does it describe the ground

underneath the zip line beyond Elias’s allegation that it was “hard ground.” There

also is nothing to indicate the extent to which the zip line and its component parts

were partially or fully visible. The record does not even reveal N.E.’s age, which is

another point of distinction from Kopplin. See Kopplin, 869 S.W.2d at 441.




                                           10
      The limited scope of the face of this record also precludes us from applying

the cases which appellants cite as representing a uniform jurisprudence that the lack

of fall protection is an open and obvious hazard giving rise to no duty on the part of

a landowner. Although the courts in those cases observed the alleged hazard of

falling was open and obvious, no case was a restricted appeal and the facts giving

rise to the alleged duty were more developed in the context of claims made by

independent contractors or employees operating in a familiar work environment, not

a child on a device with ill-defined characteristics given the limited record. See, e.g.,

Diaz v. D.R. Wright Enters., Inc., No. 05-17-00172-CV, 2018 WL 3484227, at *8

(Tex. App.—Dallas July 19, 2018, no pet.) (mem. op.) (considering whether duty

was owed based on summary-judgment record in case where independent contractor

fell from roof); Arana v. K. Hovnanian Homes-DFW, LLC, No. 05-17-00367-CV,

2018 WL 3017307, at *7 (Tex. App.—Dallas June 18, 2018, no pet.) (mem. op.)

(considering whether duty was owed based on summary-judgment record in case

where independent contractor fell from rafters); Gomez v. Saratoga Homes, 516
S.W.3d 226, 238 (Tex. App.—El Paso 2017, no pet.) (considering whether duty was

owed based on summary-judgment record in case where painting contractor fell

from roof); Hernandez v. Hammond Homes, Ltd., 345 S.W.3d 150, 156 (Tex.

App.—Dallas 2011, pet. denied) (considering whether duty was owed based on

summary-judgment record in case where independent contractor fell from roof);


                                           11
Lopez v. Homebuilding Co., Inc., No. 01-04-00095-CV, 2005 WL 1606544, at *3

(Tex. App.—Houston [1st Dist.] July 7, 2005, no pet.) (mem. op.) (considering

whether duty was owed based on summary-judgment record in case where which

independent contractor fell from second story of house).

      On the face of this record, we cannot conclude that the open and obvious

nature of the unreasonably dangerous condition alleged is established as a matter of

law. Thus, we hold that the trial court did not err in entering the default judgment.

      We overrule appellant’s first issue.

                              Sufficiency of Evidence

      In their second issue, appellants argue that the default judgment must be set

aside because there is no evidence of any damages or of a causal connection between

the zip line fall and the injuries allegedly sustained by N.E.

      When, as here, a no-answer default judgment is rendered, the defendants’

liability for all pleaded causes of action is conclusively established and all

allegations of fact in the petition, except for the amount of unliquidated

damages,2 are deemed admitted. See Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d
80, 83 (Tex. 1992); Morgan v. Compugraphic Corp., 675 S.W.2d 729, 731 (Tex.



2
      “Damages are unliquidated when they cannot be accurately calculated from the
      factual allegations in the petition or any written instruments in the record.” Sumah
      v. Rodriquez, No. 01-15-00813-CV, 2016 WL 4055585, at *3 n.1 (Tex. App.—
      Houston [1st Dist.] July 28, 2016, no pet.) (mem. op.).

                                           12
1984). The court rendering a default judgment must hear evidence of unliquidated

damages. TEX. R. CIV. P. 243; Morgan, 675 S.W.2d at 731. The plaintiff must prove

by competent evidence the amount of unliquidated damages. Morgan, 675 S.W.2d

at 732; Whitaker v. Rose, 218 S.W.3d 216, 220 (Tex. App.—Houston [14th Dist.]

2007, no pet.).

      Further, “[a]lthough a default judgment conclusively establishes [the]

defendant[s’] liability, i.e., the ‘causal nexus between the conduct of the defendant[s]

and the event sued upon,’ [the] ‘defaulting defendant[s] do[] not admit that the event

sued upon caused any of the plaintiff’s alleged injuries.’” Interconex, Inc. v.

Ugarov, 224 S.W.3d 523, 530–31 (Tex. App.—Houston [1st Dist.] 2007, no pet.)

(quoting Morgan, 675 S.W.2d at 732). Proving that the event sued upon actually

caused the plaintiff’s alleged injuries “is part and parcel of proving the amount of

damages to which the plaintiff is entitled.” Morgan, 675 S.W.2d at 732.

      Elias acknowledges on appeal that she had the burden to present competent

evidence of the damages she alleged, and she concedes that she failed to meet that

burden on past and future medical expenses and loss of earning capacity. That is,

she concedes that those damages are unrecoverable because there is no evidence to

support them. Nevertheless, she urges us to presume that the trial court awarded

amounts only for the damages supported by legally sufficient evidence—the

physical pain, mental anguish, and physical impairment addressed in her affidavit—


                                          13
because the judgment does not itemize damages and instead makes a lump-sum

award of $400,000. According to Elias, the trial court’s default judgment can be

affirmed on that presumption because the trial court, as the fact finder, had discretion

to award the entire judgment amount as compensation for N.E.’s physical pain,

mental anguish, and physical impairment.          See, e.g., Marquette Transp. Co.

Gulf-Inland, LLC v. Jackson, No. 01-10-01025-CV, 2012 WL 1454476, at *9 (Tex.

App.—Houston [1st Dist.] Apr. 26, 2012, no pet.) (mem. op.) (discussing discretion

of fact finder to determine amount of non-economic damages in personal injury

cases).

          Elias cites this Court’s opinion in Fiske v. Fiske, No. 01-03-00048-CV, 2004
WL 1847368 (Tex. App.—Houston [1st Dist.] Aug. 19, 2004, no pet.) (mem. op.),

as support for her position for affirmance of the damages award, but that case is

distinguishable. Fiske was a personal injury case arising from a car accident in

which the plaintiff claimed multiple elements of damages, including physical pain,

mental anguish, and physical impairment. Id. at *2. Like the trial court’s judgment

in this case, the default judgment in Fiske included a lump-sum award that did not

distinguish between the elements of damages. Id. In reviewing the legal and factual

sufficiency of the evidence of physical impairment, the Court concluded that the

testimony presented did “not amount to evidence of physical impairment because

the alleged impairment did not extend beyond pain and suffering to the extent that it


                                           14
produced a separate, substantial, or extremely disabling loss.” Id. at *3. But the

Court did not reverse the damages portion of the default judgment, reasoning that

although “there [was] a lack of evidence regarding a particular type of damages,

[there was] no indication that the trial court made any award for that type of

damages.” Id. at *4 (emphasis added). Thus, the Court assumed that the trial court

disregarded those damages in making its award. Id. (emphasis added).

      We cannot make the same assumption in this case because, unlike in Fiske,

the face of the record indicates that the default judgment includes awards for

admittedly unrecoverable damages.          By rendering the default judgment for

$400,000, the trial court awarded the full amount of damages requested by Elias in

her affidavit. And although the trial court did not assign any element of damages a

particular amount beyond designating $3,417.86 as “special damages” and

$396,582.14 as “general damages,” the amount the trial court awarded as “special

damages” is the same as the amount of medical expenses that Elias averred had been

paid or incurred as a result of N.E.’s injury. Thus, even though the trial court’s single

“general damages” award does not provide any means of distinguishing among the

elements of damages, Elias’s affidavit includes an itemized list of the specific

amount she was requesting for each element of damages. The amount she requested

included $50,000 for past and future medical expenses and $50,000 for past and

future loss of earning capacity—both amounts that she now concedes are


                                           15
unrecoverable due to a complete absence of competent evidence. The remainder of

her request for the damages that she asserts are recoverable was $300,000—

$200,000 to compensate for N.E.’s physical pain and mental anguish and $100,000

to compensate for N.E.’s physical impairment. An assumption that the trial court

did not award any amount for unrecoverable medical expenses or loss of earning

capacity would mean the trial court’s damages award in its default judgment exceeds

the amounts claimed by Elias by $100,000. The face of this record therefore compels

a different result than in Fiske.

      We find the reasoning of our sister court in Whitaker persuasive here. In that

case, the defendant asserted that he was entitled to a new trial because the trial

court’s default judgment failed to distinguish between recoverable and

nonrecoverable damages. Whitaker, 218 S.W.3d at 224. The appellate court agreed,

explaining:

      [I]f a default judgment makes a single damage award based on more
      than one element and if there is no evidence to support the award as to
      one of the elements on which the award is based, then this court must
      reverse and remand as to the entire award, even though one of the other
      elements might be sufficient to support the award.

Id.; see also Sumah v. Rodriquez, No. 01-15-00813-CV, 2016 WL 4055585, at *3

n.1 (Tex. App.—Houston [1st Dist.] July 28, 2016, no pet.) (mem. op.) (reversing

and remanding for new trial on damages where “single damages award [did] not

provide any means of distinguishing among the four appellees and the categories of


                                        16
damages they alleged”); Thomas v. Martinez, 217 S.W.3d 680, 684–85 (Tex. App.—

Dallas 2007, pet. struck) (reversing and remanding for new trial on damages where

there was no evidence of physical impairment and amounts could not be

distinguished from other damages).

      Because there is no dispute in this appeal that more than one element of

damages is not supported by legally sufficient evidence and the trial court’s default

judgment does not provide any means of distinguishing among the categories of

damages, we hold the trial court erred in awarding Elias damages in its default

judgment. See TEX. R. APP. P. 44.1(b) (reversal as to all matters in controversy

required if non-reversible and reversible cannot be fairly separated); Whitaker, 218
S.W.3d at 224–25; Sumah, 2016 WL 4055585, at *3; see also Holt Atherton Indus.,

Inc., 835 S.W.2d at 86 (when appellate court sustains no evidence point after

uncontested hearing on unliquidated damages following no-answer default

judgment, appropriate disposition is to remand for trial on issue of unliquidated

damages only, not liability).

      We sustain appellant’s second issue.3


3
      Having concluded that the trial court erred in awarding Elias damages in its default
      judgment, we do not reach appellants’ assertion that there is no evidence of a causal
      connection between the zip line fall and the injuries allegedly sustained by N.E.
      because, even if we were to sustain that portion of appellants’ issue, appellants
      would not be granted any greater relief. See Holt Atherton Indus., Inc. v. Heine, 835
S.W.2d 80, 86 (Tex. 1992) (remedy for legal-insufficiency point in context of
      default judgment is remand for new trial, not rendition of judgment, because
                                           17
                                     Conclusion

      We affirm the trial court’s judgment as to liability. We reverse the portion of

the trial court’s judgment awarding Elias damages and remand for a new trial on

damages.




                                               Julie Countiss
                                               Justice

Panel consists of Justices Goodman, Hightower, and Countiss.




      evidence is “not fully developed”); see also TEX. R. APP. P. 47.1. We also do not
      reach appellants’ third issue related to pre-judgment interest. See TEX. R. APP. P.
      47.1.

                                          18